April    15,    1975


The Honorable    Hank Anderson                          Opinion No.     H-   581
Wichita County   Attorney
Wichita County   Courthouse                             Re:     The authority of a county
Wichita Falls,   Texas 76301                                    clerk to issue a marriage
                                                                license to a recently
                                                                divorced party before the
                                                                expiration of the 30-day
                                                                waiting period set out in
                                                                section 3.66 of the Texas
Dear Mr.   Anderson:                                            Family Code?

     You have requested our opinion with regard               to thenissuance   of marriage
licenses,  observing that you are:

       . . . concerned with the County Clerk’s authority to
       issue a marriage  license to an individual who has been
       divorced within the 30 days prior to applying for a
       new license to marry a third party.

    An example of a situation    giving   rise    to your inquiry       is set out in your
request as follows:

       . . . an individual plans a marriage   on the 31st
       day after his divorce; that day being a Sunday or
       holiday when the County Clerk’s   Office is closed.

You then ask:

       Does the County Clerk have the authority to issue
       the marriage    license during the 30-day waiting
       period when the marriage     is planned after the
       waiting. period has expired?




                                   p. 2587
                                                                                  .


The Honorable   Hank Anderson,   page 2       (H-581)




   This required “30-day waiting period” is found in section     3.66,   Texas
Family Code, which section provides as follows:

       Neither party to a divorce may marry a third party
       for a period of thirty days immediately   following
       the date the divorce is decreed,  but the parties divorced
       may marry each other at any time.       (Emphasis
       supplied).

 Notice is made that section 3.66 prohibits only remarriage   by a divorced
 person (except to his former spouse) and does not speak to the matter of
~issuing a license for a contemplated marriage.   Other sections of the Family
 Code must be consulted to determine the propriety of issuing a license within
 a 30-day period following a divorce.

    Section 1.03(b) requims   the county clerk to furnish an application form
to be executed by an aeplicant for a marriage   license,  the form toinclude
(among other things):

        (4) spaces for indicating whether each applicant
        has ,been divorced within the last 30 days,

     Tire County Clerk is mandated by section 1.06 to obtain the information
called for by the application form including information as to whether either
party contemplating   marriage  has been divorced within 30 days.

    However,    section 1.07 provides the only authority for a county cierk to
refuse to issue a marriage    license and the fact of divorce within 30 days
of the date of the application is not a ground for refusal.   Accordingly,    a
county clerk has the authority to issue a marriage     license in the situation
you pose.   Of course,   the parties are not entitled to marry prior to the
expiration of the 30-day period.




                                  p.   2588
The Honorable   Hank Anderson,        page 3        (H-581)




                             SUMMARY

            Although the parties are not entitled to marry
        prior to the expiration of the 30-day period,a county
        clerk has the authority to issue a marriage   license
        where it appears from the application that one or
        both applicants have been divorced within 30 days
        of the date of the application.

                                                Very   truly yours,




                                                Attorney   General    of Texas

APPROVED:




DAVID   M.   KENDALL,       First   Assistant




Opinion Committee       -




                                        p.   2589